DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 04/01/2022.
Claims 1, 5-6, and 14 have been amended; claim 4 has been canceled.
Claims 1-14 are pending; claims 1-3 and 5-14 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 04/01/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments/Remarks
35 U.S.C. § 103:
	The applicant contends that Smith, the primary reference, fails to disclose or suggest the processor configured to generate a transaction including a processing program corresponding to a specific processing command that controls an electronic apparatus to perform a specific task according to the processing command, the electronic apparatus being a management target, and the processor being further configured to issue the generated transaction to the blockchain network via the communication circuit to store the processing program in a blockchain such that a processing device which acquires the processing program stored in the blockchain controls the electronic apparatus by execution of the processing program, as now recited in the amended independent claim 1.
	The examiner respectfully disagrees. Smith discloses that a computing device, shown as a smart contract creator in Figs. 29-32, generates a smart contract comprising software code or subroutines for an IoT device or class of IoT devices and sends the smart contract to a miner for storing in the blockchain (see Figs. 29-32 and paragraphs [0362]-[0366]). By the broadest reasonable interpretation, the software code or subroutines for an IoT device is a processing program corresponding to a specific processing command that controls an IoT device performing a specific task according to the processing command. Smith further discloses that a processing device (i.e., a node) utilizes the subroutines obtained from the blockchain to control the IoT device (i.e., the door access device) performing a specific task according to the processing command (see paragraphs [0410]-[0411]) because some IoT devices may not afford the ability to have code running on them or any codes associated with them locally.  
	Additionally, the examiner would like to point out that the recited processing device in claim 1 is out of the scope of the claimed providing device and does not have patentable weight. 
	Furthermore, Smith discloses that a computing device includes a processor, a memory, and a circuitry for sending and/or receiving wireless communication signals (see paragraph [0095]), and that the computing device may communicate with a blockchain network (see Figs. 29-32 and paragraphs and paragraphs [0362]-[0366]). The secondary reference, Bathen, discloses a system that utilizes blockchain technology to distribute secure software updates/patches to devices. Smith and Bathen are in the similar field of utilizing a blockchain network to store the software code for the devices. Bathen further discloses that a processor controls a circuitry communicating with a blockchain network (see Fig. 2A-2B; paragraphs [0028]-[0029]; Fig. 4; and paragraphs [0038]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, to incorporate with the teachings of Bathen, and to include a communication circuit and a processor in a providing device and control the communication circuit by the processor, so that the providing device can communicate with the blockchain network to provide the processing command and program to be stored in a blockchain.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “wherein the providing device and the processing device use different consensus algorithms between the transaction to store the processing command and the processing program in the blockchain.” Claim 11 depends on claim 10 which depends on claim 6. Clam 6 recites issuing a transaction including a processing program only. It is unclear whether the transaction in claim 11 is the same transaction as recited in claim 6.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1). 
Claims 1, 6, and 14:
Smith discloses the following:
a.	a providing device configured to communicate with a blockchain network; a providing device further comprises a processor configured to perform the functionalities. (See paragraph [0095]; paragraph [0098]; Figs. 29-32; paragraph [0362], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain”; and paragraphs [0457]-[0460]. One of ordinary skill in the art knows that a miner is a node of a blockchain network. Sending the smart contract to a miner means that the computing device of a smart contract creator communicates with the blockchain network.)
b.	a processor being further configured to generates a transaction including a processing program corresponding to a specific processing command that controls an electronic apparatus to perform a specific task according to the processing command, the electronic apparatus being a management target; the processor being further configured to issue the generated transaction to the blockchain network to store the processing program in a blockchain such that a processing device (i.e., a node) which acquires the processing program sored in the blockchain controls the electronic apparatus (i.e., an access device) by execution of the processing program. (See paragraphs [0279]-[0282]; Fig. 18; paragraph [0306], “[i]n this example the two campuses are connected for to the blockchain environment 1802 through the IoT hubs 1806 and 1816. The IoT hub/gateway 1806 and 1816 can also connect to other data networks that can reside in 1820 or elsewhere. Smart contact information can be obtained from the blockchain 1822, 1824 and 1826 where the policies and functions of the IoT hub/gateway and associated IoT sensors are defined”; Fig. 27; paragraphs [0357]-[0359], “FIG. 27 is a representation of distributed software code and configuration script concept 2700 which are located in different blocks 5004,5006,5008, and 5012 that can be combined together 5002 which then can function as the software code and configuration that the IoT device uses to operate and run its functions and or application”; Figs. 29-32; paragraphs [0362]-[0366], “[t]he code or configuration information is entered on the blockchain 2904 and 2806 by a smart contractor creator 2922 that sends the smart contract to a miner 2924 for insertion into the blockchain. The various pieces of code are included in various smart contracts 2916,2918 and 2920…. In FIG. 31 both the software code and the configuration files are created through use of the Smart Contractor Coordinator 3140 and then the various elements are loaded onto the blockchain through the miner 3142”; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; paragraph [0408], “[f]or many legacy IoT devices and other devices cannot afford the ability to have code run on them or any significant code associated with them locally because they can be constrained due to resources like CPU, memory, or some other thing”; Figs. 51-52; and paragraphs [0409]-[0411], “[t]he node is utilizing the software code and or configuration scripts 5110 provided through use of the blockchain…. The node 5203 in FIG. 52 is utilizing code obtained from the smart contract 5219 on the blockchain 5201. Depending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.” One of ordinary skill in the art knows that a subroutine is a sequence of program instructions corresponding to a specific processing command that performs a specific task. The subroutine is executed when it is called or invoked. Furthermore, these citations indicate that the providing device sends the generated transaction (i.e., a smart contract with different subroutines corresponding to different processing commands) to the blockchain network, and a processing device utilizes/executes the software code obtained from the blockchain to control the electronic apparatus.)
c.	a processing device (i.e., node) coupled to the electronic apparatus (i.e., an access device), the processing device being configured to acquire the processing program stored in the blockchain and configured to execute the processing program to control the electronic apparatus. (See paragraphs [0279]-[0282], “[t]he IoT hub can function not only as a router 1002 but it has the ability to be a blockchain node 1004 which can also function as a miner if desired…. There would be a contract engine 1110 for the smart contracts that would be relevant to the IoT devices associated with the IoT hub itself”;  Figs. 18-19; paragraph [0306], “[s]mart contact information can be obtained from the blockchain 1822, 1824 and 1826 where the policies and functions of the IoT hub/gateway and associated IoT sensors are defined”; paragraphs [0376]-[0380]; Fig. 41; paragraph [0387], “[t]he hub provides the access to either the internet 4150 and or the blockchain 4151 for the various devices like the power meter 4108. The hub also called an IoT hub has its own software code and configuration that that it can get from the blockchain allowing it to manage the access and functionality of the various devices that are connected to it either via a wire, hardwired, or wireless”; paragraph [0408], “[f]or many legacy IoT devices and other devices cannot afford the ability to have code run on them or any significant code associated with them locally because they can be constrained due to resources like CPU, memory, or some other thing”; Figs. 51-52; and paragraphs [0409]-[0411], “[t]he node is utilizing the software code and or configuration scripts 5110 provided through use of the blockchain…. The node 5203 in FIG. 52 is utilizing code obtained from the smart contract 5219 on the blockchain 5201. Depending on the rules and or policies resident in the node 5203 the node can issue to the door access device the command to open it.” These citations indicate that the providing device sends the generated transaction (i.e., a smart contract with different subroutines corresponding to different processing commands) to the blockchain network, and a processing device utilizes/executes the software code obtained from the blockchain to control the electronic apparatus.)
Smith does not explicitly disclose a communication circuit and a processor configured to control the communication circuit. 
However, Bathen discloses a providing device comprising a communication circuit communicating with a bockchain network, and a processor configured to control the communication circuit. (See Fig. 2A-2B; paragraphs [0028]-[0029]; Fig. 4; and paragraphs [0038]-[0041], “[f]or example, FIG. 4 illustrates an example network element 400, which may represent or be integrated in any of the above-described components, etc…. Furthermore, a software module 430 may be another discrete entity that is part of the network entity 400, and which contains software instructions that may be executed by the processor 420 to effectuate one or more of the functions described herein. In addition to the above noted components of the network entity 400, the network entity 400 may also have a transmitter and receiver pair configured to receive and transmit communication signals [not shown]…. Also, the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols. Also, the messages sent or received by any of the modules may be sent or received directly and/or via one or more of the other modules.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, to incorporate with the teachings of Bathen, and to include a communication circuit and a processor in a providing device, and to control the communication circuit by the processor, so that the providing device can communicate with the blockchain network to provide the processing command and program to be stored in a blockchain.
Claim 1 recites “such that a processing device which acquires the processing program stored in the blockchain controls the electronic apparatus by execution of the processing program.” The recited processing device is out of scope of the claimed providing device and does not have patentable weight.

Claim 2:
Smith in view of Bathen discloses the limitations shown above.
Smith further discloses wherein the processing program is a program for performing a setting of the electronic apparatus. (See paragraphs [0134]-[0136]; paragraph [0280]; paragraph [0317]; Fig. 27; and paragraphs [0356]-[0359]. These citations indicate that the smart contract comprises software code and configuration script. The configuration script is for a setting of the electronic apparatus.)

Claim3:
Smith in view of Bathen discloses the limitations shown above.
Smith further discloses wherein the processor generates the transaction to store the processing program as a smart contract in the blockchain. (See Fig. 27; paragraphs [0356]-[0359]; Figs. 29-32; and paragraph [0362].)


Claim 8:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses wherein the processing device performs the processing program. (See paragraphs [0242]-[0243]; paragraph [0279]; paragraph [0282]; Figs. 18-19; paragraph [0306]; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; Figs. 51-52; and paragraphs [0408]-[0411].)
Smith further discloses generating a transaction including execution result of the processing program to store the execution result of the processing program in the blockchain. (See paragraph [0279]; paragraphs [0323]-[0326]; Fig. 51; and paragraphs [0408]-[0409].)

Claim 9:
Smith in view of Bathen discloses the limitations shown above.
Smith further discloses wherein the processing device includes a storage storing the processing program common to the electronic apparatuses of a plurality of types, and the processing device acquires the processing program corresponding to the type of the electronic apparatus from the blockchain. (See paragraph [0282]; Figs. 18-19; paragraph [0306]; paragraphs [0362]-[364]; paragraphs [0378]-[0379]; Fig. 41; paragraph [0387]; Figs 51-52; and paragraphs [0408]-[0411].)

Claim 10:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses wherein the processing program includes a program for collecting management information of the electronic apparatus according to an information collection command, and the processing device generates a transaction including the management information of the electronic apparatus to store the management information of the electronic apparatus in the blockchain. (See paragraph [0279]; Fig. 18; paragraph [0306]; paragraphs [0323]-[0326]; Fig. 41; paragraph [0387]; Fig. 51; and paragraphs [0408]-[0409].)

Claim 12:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses a providing device. (See Figs. 29-32 and paragraph [0362].)
Smith further discloses performing alert processing or report information generation processing, based on the management information of the electronic apparatus stored in the blockchain. (See paragraphs [0323]-[0326].)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), and further in view of Vidal et al. (US 20110296395 A1).
Claim 5:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses a processing device coupled to the electronic apparatus (see Fig. 18; paragraph [0306]; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; Figs. 51-52; and paragraphs [0408]-[0411]), and generating the transaction for storing the processing program corresponding to the processing command into the blockchain (see Fig. 27; paragraphs [0357]-[0359]; Figs. 29-32; and paragraph [0362]).
Neither Smith nor Bathen explicitly discloses the following:
determines whether the processing device coupled to the electronic apparatus supports the processing command or not, and generating the transaction when it is determined that the processing device does not support the processing command.
However, Vidal discloses determining whether a software package manager supports the processing command or not, and performing an action when it is determined that the software package manager does not support the processing command. (See paragraphs [0038]-[0039] and paragraphs [0055]-[0056].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen; to incorporate with the teachings of Vidal; and to determine whether a processing device supports the processing command, and to register the processing program if the processing device does not support the processing command, so that a compatible software repositories and software package manager can be acquired.
Claim 5 recites: “the processor generates the transaction when it is determined that the processing device does not support the processing command.” The step of generating the transaction happens only when the processing device does not support the processing command. This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claim 7:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses wherein the processing device acquires the processing program corresponding to the processing command from the blockchain. (See paragraphs [0242]-[0243]; paragraph [0282]; Figs. 18-19; paragraph [0306]; paragraphs [0362]-[364]; Fig. 37; paragraphs [0376]-[0377]; Fig. 41; paragraph [0387]; Fig. 52; and paragraphs [0410]-[0411]).
Neither Smith nor Bathen explicitly discloses the following:
the processing device receives the processing command from the providing device, determines whether the processing device itself supports the received processing command, and acquires the processing program corresponding to the processing command from the blockchain when it is determined that the processing device does not support the processing command.
However, Vidal discloses receiving a software package, determining whether the software package manager supports the processing command, and performing an action when it is determined that the software package manager does not support the processing command. (See paragraphs [0038]-[0039] and paragraphs [0055]-[0056].)	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen; to incorporate with the teachings of Vidal; and to determine whether a processing device supports the processing command, and to acquire the processing program if the processing device does not support the processing command, so that a compatible software repositories and software package manager can be acquired.
Claim 7 recites: “acquires the processing program corresponding to the processing command from the blockchain when it is determined that the processing device does not support the processing command.” The step of acquiring the processing program happens only when the processing device does not support the processing command. This is a contingent limitation. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), MPEP § 2111.04.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), and further in view of Sanghvi (US 20200057565 A1).
Claim 11:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses the transaction to store the processing program in the blockchain. (See Fig. 27; paragraphs [0357]-[0359]; Figs. 29-32; paragraph [0362]; and paragraph [0411].)
Smith further discloses the transaction to store the management information of the electronic apparatus in the blockchain. (See paragraph [0279]; paragraphs [0323]-[0326]; Fig. 51; and paragraphs [0408]-[0409].)
Neither Smith nor Bathen discloses using different consensus algorithms. 
However, Sanghvi discloses using different consensus algorithms. (See paragraphs [0033]-[0034].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen, to incorporate with the teachings of Sanghvi, and to use different consensus algorithms, so as to ensure the integrity of the data within the blockchain.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20190373472 A1) in view of Bathen et al. (US 20180176229 A1), and further in view of Patil et al. (US 20210233672 A1).
Claim 13:
Smith in view of Bathen discloses the limitations shown above.
Smith discloses storing the management information of the electronic apparatus with usage status in the blockchain. (See paragraph [0215]; paragraphs [0323]-[0326]; Figs. 51-52; paragraphs [0408]-[0409]; and paragraphs [0410]-[0411].)
Neither Smith nor Bathen discloses wherein the processor of the providing device performs charging processing according to a usage status of the electronic apparatus that is included in the management information of the electronic apparatus stored in the blockchain. 
However, Patil discloses performing charging processing according to a usage status of the electronic apparatus, that is included in the management information of the electronic apparatus stored in the blockchain. (See paragraph [0067]; paragraphs [0088]-[0090]; and paragraph [0107].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Smith and Bathen, to incorporate with the teachings of Patil, and to perform a charging processing based on the management information, so that the fee can be automatically calculated and charged based on the usage information of the electronic apparatus.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
Cecchetti et al. (US 20170031676 A1) disclose storing computer code and/or a computer command on the blockchain, and distributing stored computer code and/or computer command to patch software, change a device state or synchronize data between devices.
He et al. (US 20180176228 A1) disclose storing the control commends for smart devices in a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685